Citation Nr: 0700997	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin rash of the 
groin, feet, and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for a skin 
rash of the groin, feet, and hands is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1987 rating decision denied service 
connection for a skin rash of the groin, feet, and hands.  
The RO held that there was no medical evidence of for a skin 
rash of the groin, feet, and hands within the service medical 
records.

2.  By means of a May 2003 rating decision, the RO upheld the 
denial of service connection for a skin rash of the groin, 
feet, and hands because the veteran had not submitted new and 
material evidence.  

3.  Evidence received since the July 1987 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a skin rash of the groin, 
feet, and hands.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in November 2002), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, service medical records are silent as to 
treatment or complaints of a skin rash of the groin, feet, 
and hands.  Moreover, the veteran's June 1970 separation 
examination noted that the veteran's skin was within normal 
limits. 

In July 1987, the RO held that service connection was not 
warranted for a skin rash of the groin, feet, and hands 
because there was no medical evidence within service of a 
skin rash of the groin, feet, and hands.  The veteran did not 
appeal this rating decision and it became final.

In November 2002, the veteran attempted to reopen his claim 
of service connection for a skin rash of the groin, feet, and 
hands.  The veteran alleged that he received treatment during 
service for a skin disorder and that he had experienced a 
chronic skin disorder since his discharge from service.  The 
veteran was accordingly afforded a VA examination in June 
2006.  Upon physical examination, the veteran was diagnosed 
as having recurrent eczematous dermatitis.  The examiner 
opined that it was not caused by or a result of exposure to 
herbicides while serving in Vietnam.  

In light of the aforementioned medical evidence of a current 
skin disorder, and the veteran's statements that he has 
experienced a chronic skin disorder since his military 
service, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim is in order.


ORDER

The appeal to reopen a claim of service connection for a skin 
rash of the groin, feet, and hands is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim of 
service connection for a skin rash of the groin, feet, and 
hands.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  Specifically, the veteran has submitted that he has 
received VA treatment at the Corpus Christi and the Audie L. 
Murphy VAMCs.  Although the records from the Corpus Christi 
VAMC are of record, there is no indication that the RO 
requested copies of all of the veteran's pertinent treatment 
records from the Audie L. Murphy VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

Additionally, during his June 2006 VA examination the veteran 
indicated that he was being treated by a private treatment 
provider.  The Board finds that the VA should make reasonable 
efforts to secure these records.

Additionally, in light of the fact that the June 2006 VA 
examiner did not provide a complete rationale for his 
opinion, the Board finds that the veteran should be afforded 
an additional VA examination in order to secure an opinion as 
to the relationship, if any, between any current skin and the 
veteran's military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should obtain and associate with 
the record copies from the Audie L. 
Murphy VAMC medical records pertaining to 
treatment or evaluation of any skin 
disorder and any current private 
treatment records.   If the RO is unable 
to obtain a copy of any pertinent 
evidence identified by the veteran, the 
veteran and his representative should be 
so advised, and also advised that the 
veteran should provide copies of the 
outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any current skin 
disorder.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination. The VA examiner should 
review the claims folder and provide an 
opinion as to whether the veteran 
currently exhibits any skin disorder 
involving his groin, feet, and hands, 
and, if so, whether it is at least as 
likely as not that such a disorder is 
causally related to the veteran's active 
service or any incident therein, 
including presumed exposure to 
herbicides. The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


